 


109 HR 4328 IH: Social Security Child’s Insurance Benefits Restoration Act of 2005
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4328 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to restore child’s insurance benefits in the case of children who are 18 through 22 years of age and attend postsecondary schools. 
 
 
1.Short titleThis Act may be cited as the Social Security Child’s Insurance Benefits Restoration Act of 2005.
2.Restoration of child’s insurance benefits in the case of children who are 18 through 22 years of age and attend postsecondary schools
(a)In generalSection 202(d) of the Social Security Act (42 U.S.C. 402(d)) is amended—
(1)in paragraphs (1)(B), (1)(E)(ii), (1)(F)(i), (1)(G)(ii), (6)(D)(i), (6)(E)(i), (7)(A), (7)(B), and (7)(D), by striking full-time elementary or secondary school student each place it appears and inserting full-time student;
(2)in paragraphs (1)(B)(i), (1)(F)(ii), (1)(G)(iii), (6)(D)(ii), (6)(E)(ii), and (7)(D), by striking 19 each place it appears and inserting 22;
(3)in paragraphs (7)(A), (7)(B), and (7)(D), by striking elementary or secondary school each place it appears and inserting educational institution; and
(4)by striking paragraph (7)(C) and inserting the following:

(C)An educational institution is (i) a school or college or university operated or directly supported by the United States, or by any State or local government or political subdivision thereof, or (ii) a school or college or university which has been approved by a State or accredited by a State-recognized or nationally-recognized accrediting agency or body, or (iii) a non-accredited school or college or university whose credits are accepted, on transfer, by not less than three institutions which are so accredited, for credit on the same basis as if transferred from an institution so accredited..
(b)Conforming amendmentsSection 202(d) of such Act is amended further—
(1)by striking paragraph (6)(A) and inserting the following:

(A)
(i)is a full-time student or is under a disability (as defined in section 223(d)), and (ii) has not attained the age of 22, or;
(2)in paragraph (7)(A), by striking schools involved and inserting institutions involved; and
(3)in paragraph (7)(D), by striking diploma or equivalent certificate from a secondary school (as defined in subparagraph (C)(i) and inserting degree from a four-year college or university.
3.Effective date
(a)In generalThe amendments made by this Act shall apply to child’s insurance benefits under section 202(d) of the Social Security Act for months ending after the date of the enactment of this Act.
(b)Retroactive treatment for existing students
(1)In generalA qualified student, upon filing application for child’s insurance benefits under section 202(d) of the Social Security Act within 180 days after the date of the enactment of this Act, shall be entitled to benefits under such section as if—
(A)such student had filed application for such benefits on the first date as of which such student was a full-time student (as defined in section 202(d)(7)(A) of the Social Security Act (as amended by this Act)) and had attained the age of 18 but had not attained the age of 22, and
(B)the amendments made by this Act applied with respect to benefits for months ending after the date described in subparagraph (A).
(2)Qualified studentFor purposes of paragraph (1), the term qualified student means an individual who—
(A)was not entitled to child’s insurance benefits under section 202(d) of the Social Security Act for the month preceding the date of the enactment of this Act,
(B)has attained 18 years of age as of such date, and
(C)as of such date, is a full-time student (as defined in section 202(d)(7)(A) of the Social Security Act (as amended by this Act)) and has not attained the age of 22. 
 
